Citation Nr: 0006731	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-17 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$13,069, to include the question of whether the overpayment 
was properly created.  


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from June 1943 to 
February 1946, and from April 1948 to July 1956.  

This matter arises from various decisions rendered since 
August 1998 by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (COWC) at the Muskogee, 
Oklahoma, Regional Office (RO).  In the aggregate, these held 
that collection of the indebtedness at issue would not 
violate the principles of equity and good conscience.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.  

An ancillary question that must be answered in resolving an 
issue concerning waiver of recovery of any given overpayment 
is that of whether the indebtedness was properly created.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  

The Board observes that the overpayment at issue arose 
because the veteran's countable income for pension purposes 
was charged with the sum of $13,730 for the period beginning 
March 1, 1995, and ending March 31, 1996; this figure 
represents what the RO construed as income from an individual 
retirement account held in the veteran's name at the Amquest 
Bank in Duncan, Oklahoma.  However, information of record is 
contradictory.  A computer printout regarding this account 

indicates that it had a balance of $13,719.09 as of 
January 23, 1995, and that interest in the amount of $11.56 
also had accrued as of that date.  The account apparently was 
redeemed at that time; the redemption value was $13,522.61 
after the principal had been reduced by the amount of a 
penalty totaling $208.04.  This information would tend to 
indicate that rather than interest income to the veteran and 
his spouse, the proceeds from this account represented moneys 
that they had previously invested.  As such, it would not 
constitute countable income under the provisions of 38 C.F.R. 
§ 3.271 (1999).  This matter must be clarified to ensure that 
the overpayment at issue represents amounts actually owed by 
the veteran to the Government.  If not, the question of the 
veteran's entitlement to waiver of recovery of the 
overpayment is moot.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  The RO should confirm the amount of 
the individual retirement account that 
constituted countable income when 
redeemed by the veteran at Amquest Bank 
in early 1995.  This should be made a 
permanent part of the appellate record.  

2.  The RO should recompute the veteran's 
countable income for the annualization 
period beginning March 1, 1995, and 
ending March 31, 1996.  If this varies 
from amounts previously certified, both 
the veteran's countable income for that 
period, as well as the amount of his 
pension entitlement for that period, 
should be recalculated.  The amount of 
the existing overpayment should then be 
recalculated, if necessary.  

3.  The COWC should again review the 
claim.  If the benefit sought on appeal 
is not granted, the appellant should be 
furnished a supplemental statement of the 
case.  She should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of law.  
No inference should be drawn regarding the final disposition 
of the claim.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


